Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-8-2007

USA v. Robinson
Precedential or Non-Precedential: Precedential

Docket No. 05-5330




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Robinson" (2007). 2007 Decisions. Paper 1039.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1039


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                             PRECEDENTIAL
                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT


                                          No. 05-5330


                              UNITED STATES OF AMERICA

                                                 v.

                                    SHAWN ROBINSON,

                                                           Appellant.

                                    ___________________

                      On Appeal from the United States District Court
                               for the District of New Jersey
                              District Court No. 04-cr-00421
                         District Judge: Hon. Jerome B. Simandle
                                  ____________________
                        Submitted under Third Circuit LAR 34.1(a)
                                     February 27, 2007

                   Before: McKEE and ALDISERT, Circuit Judges, and
                                  RESTANI,* Judge


                                    (Filed: March 5, 2007)




                               ORDER AMENDING OPINION

        At the direction of the Court, the opinion filed on March 05, 2007 is amended to correct
the attorneys of record. The designation is as follows:
Christopher J. Christie, Esquire
United States Attorney
George S. Leone, Esquire
Chief, Appeals Division
Caroline A. Sadlowski, Esquire
Assistant United States Attorney
970 Broad Street
Newark, New Jersey 07102

               Counsel for Appellee


               * The Honorable Jane A. Restani, Chief Judge, U.S. Court of International
              Trade, sitting by designation.



                                               For the Court,

                                               /s/Marcia M. Waldron
                                               Clerk

DATED: May 8, 2007
tmk/cc: John F. Renner, Esq.
        George S. Leone, Esq.
         Caroline A. Sadlowski, Esq.